DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a national stage entry under 371 of PCT/US17/56768, filed October 16th, 2017, which claims the benefit of priority from U.S. Provisional Application No. 62/408,994, filed October 17th, 2016. 
Response to Amendment
Upon further review of the previous office action the examiner has withdrawn the rejection and upon further search and consideration the claims have been rejected as presented below.  The present amendment, filed on or after December 17th, 2020 has been entered. Claims 1, 2, 4, 5, 7, 9, 10, 12-14, 16-23, 26, and 28 were pending. Claims 1, 5, 7, 9, 12, 14, 21-23, 26, and 28 have been amended. Claims 2 and 4 have been canceled. Thus, claims 1, 5, 7, 9, 10, 12-14, 16-23, 26, and 28 are currently pending. Applicant’s amendment to the specification has remedied the objections set forth in the Non-Final Action mailed August 19th, 2020. Applicant’s amendments to the claims have remedied the claim objections set forth in the Non-Final Action. Applicant’s amendments to the claims have remedied the 112(b) indefiniteness rejection set forth in the Non-Final Action.
Claim Interpretation
The term(s) “for” and “configured to” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art 
Response to Arguments
Applicant’s arguments, see pages 8 and 9, filed December 17th, 2020, with respect to the rejection(s) of claims 2 and 4, now, as amended in claim 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Muto (US Patent 4,169,479) and Stern et al. (US Patent 5,368,592).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 9, 12, 16, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bush (US Patent 5,683,447) herein after Bush in view of Muto (US Patent 4,169,479) and Stern et al. (US Patent 5,368,592) herein after Stern.
Regarding claim 1, Bush teaches a device for treating cardiac arrhythmias, the device comprising: a support member comprising a first end and a second end opposing the first end (Fig. 2 support member 21); a plurality of pacing electrodes (fig. 2 electrodes 28, 22, and 25) comprising at least a first pacing electrode being disposed proximate the first end of the support member (fig. 2 electrode 28) and at least a second pacing electrode being disposed proximate the second end of the support member (fig. 2 helical screw tip 25); and at least one defibrillating electrode disposed between the first pacing electrode and the second pacing electrode (fig. 2 defibrillating electrode 22) wherein the support member comprises a central portion defining a longitudinal axis, the central portion being disposed between the first and second ends, and wherein at least one of the first and second ends is configured to flex or bend relative to the longitudinal axis (fig. 2 support member flexes/bends at curve 48), but does not explicitly teach  the support member comprises at least a first joint connecting the first end to the central portion and at least a second joint connecting the second end to the central portion.
However, Muto discloses the use of a flexible elbow joint residing on a myocardial lead of an implantable pacemaker system (fig. 4 and column 2 lines 35-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the device of Bush to further include the flexible elbow joints of Muto to be located at the first end to the central portion (in between element 28 and 
Furthermore, Stern discloses multiple joints located at the ends of a central portion of the same lead (i.e. fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the device of Bush in view of Muto to further include two joints located at the ends of a central portion of a lead to provide more flexibility to the central portion of the lead thereby improving contact with the heart wall. 
Regarding claim 5, Bush further teaches wherein the support member is positionable in a linear configuration (fig. 1) and a non-linear configuration (fig. 2), such that the first end of the support member contours a first region of a heart and the second end of the support member contours a second region of the heart (fig. 2 curve 48 creates different contours for different regions of the heart).  
Regarding claim 7, Bush further teaches an attachment member disposed at the first and/or the second end of the support member, the attachment member affixing the device to a portion of a heart (fig. 2 helical screw tip 25 or hook 28: the helical screw tip 25 and/or hook affix the device to the wall of the heart. The screw tip and hook also act as electrodes to stimulate the heart while they are attached as shown in claim 1.).  
Regarding claim 9, Bush in view of Muto and Stern disclose the device of claim 1 and Bush further teaches a plurality of anchor members (fig. 2 helical screw tip 25 and hook 28). In 
However, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to duplicate the hook 28 such that the hook is located as depicted in fig. 1 (from Bush) that would read on the limitation the plurality of anchor members are extendable and retractable relative to a surface of the support member and are operable, in an extended position, to engage a portion of a heart to inhibit movement of the device in a distal and/or proximal direction as it would allow the device to be more securely fastened to the heart to prevent unwanted movement of the device. See MPEP 2144.04 Duplication of Parts: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 12, Bush in view of Muto and Stern disclose the device of claim 1, and Bush further teaches a plurality of anchor members disposed at each of the first end, the second end, that inhibit movement of the device relative to a heart (Fig. 2 has fixation hook 28 and 25), but does not in the embodiment of figure 2 depict an anchor member at the central portion of the support member.  
However, in the embodiment of fig. 1, Bush discloses anchor member at the central portion of the support member (fixation hook 28 location).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to combine the embodiments of figure 1 and figure 2 of Bush to have a 
Regarding claim 16, Bush in view of Muto and Stern disclose a method of treating a patient, the method comprising: providing the device of claim 1 (see above regarding claim 1); and disposing the device adjacent a heart of a patient (fig. 2).  
Regarding claim 20, Bush further teaches wherein disposing the device adjacent the heart of the patient further comprises: flexing the first end of the support member relative to the longitudinal axis defined by the central portion of the support member for positioning the first pacing electrode proximate a first region of the heart; andJeko Metodiev MADJAROV New U.S. National Phase of PCT/US2017/056768flexing the second end of the support member relative to the longitudinal axis for positioning the second pacing electrode proximate a second region of the heart (fig. 2 curve 48 creates different contours for different regions of the heart).  
Regarding claim 21, Bush further teaches attaching the first end of the support member to a first region of the heart via an attachment member (fig. 2 helical screw tip 25 or hook 28).
Regarding claim 22, Bush further teaches anchoring the device in a first position relative to the heart using one or more anchoring members extending from a surface of the device (fig. 2 helical screw tip 25 or hook 28). 
Regarding claim 23, Bush further teaches energizing one or more of the plurality of pacing electrodes to transmit electrical energy to the heart during a pacing operation; or energizing the defibrillating electrode to transmit electrical energy to the heart during a defibrillating operation (Column 4 lines 22-27).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bush in view of Muto and Stern, as applied to claim 9, and further in view of Shaw (US Publication 2013/0073029 A1).
Regarding claim 10, Bush in view of Muto and Stern disclose the device of claim 9, but do not explicitly disclose wherein the anchor members are acutely or obtusely angled relative to the surface of the support member wherein a plurality of distal anchor members are disposed at the first end of the support member to inhibit movement of the device in the distal direction, and wherein a plurality of proximal anchor members are disposed at the second end of the support member to inhibit movement of the device in the proximal direction.
However, Shaw discloses wherein the anchor members are acutely or obtusely angled relative to the surface of the support member wherein a plurality of distal anchor members are disposed at the first end of the support member to inhibit movement of the device in the distal direction, and wherein a plurality of proximal anchor members are disposed at the second end of the support member to inhibit movement of the device in the proximal direction
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the device of Bush in view of Muto and Stern to further include wherein the anchor members are acutely or obtusely angled relative to the surface of the support member wherein a plurality of distal anchor members are disposed at the first end of the support member to inhibit movement of the device in the distal direction, and wherein a plurality of proximal anchor members are disposed at the second end of the support member to inhibit movement of the device in the proximal direction as disclosed by Shaw to prevent unnecessary movement of the device once it is implanted. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bush in view of Muto and Stern, as applied to claim 1, and further in view of Khairkhahan et al. (US Publication 2016/0158545 A1) herein after Khairkhahan.
Regarding claim 13, Bush in view of Muto and Stern disclose the device of claim 1 and Bush further teaches the first end of the support member is a free end of the tube (Fig. 2 shows a first free end of the tube), but does not explicitly teach wherein: the support member comprises a hollow tube; and the second end of the support member is attached to a pulse generator.
However, Khairkhahan discloses wherein: the support member comprises a hollow tube (Para [0124] “Attachment channel 54 may extend from an opening in the proximal end 18 of the proximal module 12, through the proximal module 12, through the tether 16, and to an opening 56 on the attachment side 58 of the distal module 14. In some embodiments, attachment channel 54 may be a lumen with an axis extending distally from the proximal side 18 of the proximal module 12 with a curve in the axis of the lumen to redirect the lumen to the and the second end of the support member is attached to a pulse generator (Para [0123] “Distal module 14 may include a separate pulse generator board 52 for controlling the delivery of electrical pulses to electrode 50”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the device of Bush in view of Muto and Stern to further include wherein: the support member comprises a hollow tube; and the second end of the support member is attached to a pulse generator as disclosed by Khairkhahan as a way to allow internal wired connections of the device that render the device operable. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bush in view of Muto and Stern, as applied to claim 1, and further in view of Karicherla et al. (US Patent 7,389,134 B1) herein after Karicherla.
Regarding claim 14, Bush in view of Muto and Stern disclose the device of claim 1, but does not explicitly teach a plurality of electrical connectors that electrically communicate to one or more of the plurality of pacing electrodes and/or the defibrillating electrode, the plurality of electrical connectors being positioned within a portion of the support member.
However, Karicherla discloses a plurality of electrical connectors that electrically communicate to one or more of the plurality of pacing electrodes and/or the defibrillating electrode, the plurality of electrical connectors being positioned within a portion of the support member (Column 17 lines 53-57 “It should be appreciated that a variety of lead structures and configurations may be used in accordance with the teachings herein. For example, a typical lead may include separate lumens for housing guide wires
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the device of Bush in view of Muto and Stern to further include a plurality of electrical connectors that electrically communicate to one or more of the plurality of pacing electrodes and/or the defibrillating electrode, the plurality of electrical connectors being positioned within a portion of the support member as disclosed by Karicherla as a way for the device to connect to a power source that would allow the device to administer pulses/shocks from the electrodes. 
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bush in view of Muto and Stern as applied to claim 16, and further in view of Franke et al. (US Publication 2015/0202437 A1) herein after Franke.
Regarding claim 17, Bush in view of Muto and Stern disclose the method of claim 16, but does not explicitly teach wherein disposing the device adjacent the heart of the patient comprises; making an incision in a thoracic area of a body of the patient; and inserting the device into the incision.
However, Franke discloses wherein disposing the device adjacent the heart of the patient comprises; making an incision in a thoracic area of a body of the patient; and inserting the device into the incision (fig. 20 depicts an incision site in the area of bronchial tubes to deliver stimulation)  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the method of Bush in view of Muto and Stern to further include wherein disposing the device adjacent the heart of the patient comprises; making an incision in a thoracic area of a body of the patient; and inserting the device into the incision as 
Regarding claim 18, Bush further teaches wherein inserting the device into the incision comprises inserting the entire device into the incision such that no portion of the device is disposed outside of the body of the patient (Bush Fig. 2).  
Regarding claim 19, Bush in view of Muto and Stern disclose the method of claim 17, but does not explicitly teach wherein inserting the device into the incision comprises inserting only a portion of device into the incision such that at least some portion of the device remains outside of the body of the patient.
However, Franke discloses wherein inserting the device into the incision comprises inserting only a portion of device into the incision such that at least some portion of the device remains outside of the body of the patient (Fig. 20 and Para [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Bush in view of Muto and Stern to further include wherein inserting the device into the incision comprises inserting only a portion of device into the incision such that at least some portion of the device remains outside of the body of the patient as disclosed by Franke as a way to pick a proper location for the stimulation lead without the need to go back with multiple surgeries and change locations many times (i.e. changing the lead location for more beneficial stimulation). 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bush in view of Muto and Stern, as applied to claim 16, and further in view of Kunis (US Publication 2015/0045784 A1).
Regarding claim 26, Bush in view of Muto and Stern disclose the method of claim 16, but does not explicitly teach removing the device from the body of the patient after a predetermined period of time, the predetermined period of time ranging from about one hour to about fourteen days or from greater than fourteen days to about twenty years.
However, Kunis discloses removing the device from the body of the patient after a predetermined period of time, the predetermined period of time ranging from about one hour to about fourteen days or from greater than fourteen days to about twenty years (Para [0164]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Bush in view of Muto and Stern to further include removing the device from the body of the patient after a predetermined period of time, the predetermined period of time ranging from about one hour to about fourteen days or from greater than fourteen days to about twenty years as disclosed by Kunis as a way to remove the device once its purpose has been achieved or when there it needs to be repaired or updated.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bush in view of Muto and Stern, as applied to claim 16, and further in view of Snell et al. (US Publication 2011/0112597 A1) herein after Snell.
Regarding claim 28, Bush in view of Muto and Stern disclose the method of claim 16, but does not explicitly teach 
However, Snell discloses coupling the device to a data recorder that records heart-related data; and reading the heart-related data collected via the data recorder through the skin of the patient (Para [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Bush in view of Muto and Stern to further include coupling the device to a data recorder that records heart-related data; and reading the heart-related data collected via the data recorder through the skin of the patient as disclosed by Snell as a way to process data to determine the condition of a patient and whether treatment needs to be adjusted. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792